857 F.2d 1475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry SMITH (87-5937), Lebron Rakestraw, et al (87-5938),Plaintiffs- Appellants,v.Stephen WHITE, individually and as Manager, TVA NuclearPower;  Norman Zigrossi, individually and asInspector General, TVA;  et al,Defendants- Appellees.
Nos. 87-5937, 87-5938.
United States Court of Appeals, Sixth Circuit.
Sept. 2, 1988.

Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge*.
PER CURIAM:


1
Plaintiffs, employees of the Tennessee Valley Authority ("TVA") and the union representing several of the individual plaintiffs, appeal the judgment of the district court, entered after trial, in favor of defendants, who are officials of TVA and special agents employed by TVA.  Plaintiffs alleged that their constitutional rights were violated by drug testing which defendants instigated in April 1987, and by subsequent disciplinary action taken against several of the plaintiffs.  The facts of this case are adequately reviewed in the district court's opinion reported at 666 F.Supp. 1085.


2
We have reviewed the briefs and record submitted in this matter, and we have heard argument by counsel.  After review, we find no error by the district court warranting reversal.  Accordingly, we affirm the judgment below based on the reasoning of the district court, the Honorable R. Allan Edgar, Eastern District of Tennessee.



*
 Honorable Patrick J. Duggan, U.S. District Court for the Eastern District of Michigan, sitting by desigation